Appeal by an employer and its insurance carrier from a decision and award to claimant of disability compensation made by the Workmen’s Compensation Board. Appellants’ contentions are that the claim was not filed timely and that there is no evidence that the accident in question caused the disability awarded for. The evidence established that claimant sustained an accidental injury arising out of and in the course of his employment in December, 1947. His claim was filed in May, 1948. In filling out his claim on the form claimant described a prior accident which he had similarly sustained with like injury in April, 1946, and of which both the appellants — employer and insurance carrier — had notice and that it had disabled the claimant only for three or four days. Further on in his claim claimant made reference to a “reoccurrence” in January, 1948. The evidence clearly established that claimant sustained a compensable accident in December, 1947, although he continued working until he broke down in the month following due to a back injury for which he was hospitalized and underwent a surgical operation. The board in effect conformed the pleading, or claim, to this proof as regards the recital of the accident. This occasioned no undue prejudice to the appellants. The amendment to the claim, under the circumstances shown, was within the power of the board. (Matter of Kaplan v. Kaplan Knitting *844Mills, 248 N. Y. 10; Matter of Ruso v. Beverwyck Breweries, 276 App. Div. 878). Ample medical proof sustains the board’s finding of causal connection. Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Heffernan, Brewster, Bergan and Coon, JJ.